Exhibit 10.2
 
SEPARATION AND CONSULTING AGREEMENT
 
This Separation and Consulting Agreement (“Agreement”) is entered into by and
between Randall H. Talbot (“you”) and Symetra Financial Corporation (the
“Company”) and arises out of your resignation of your position as an executive,
officer and director of the Company on June 7, 2010 (your “Officer Termination
Date”), your resignation of your employment with the Company on June 30, 2010
(your “Employment Termination Date”) and your subsequent service as a consultant
to the Company.  In consideration of the promises contained in this document,
the parties agree as follows:
 
1.      Employment and Benefits.
 
(a)           On your Officer Termination Date, you will resign as (i) an
executive and officer of the Company and each of its affiliates and (ii) a
member of the Board of Directors of the Company (the “Board”) and each of its
affiliates.  On your Officer Termination Date, you will cease to earn or accrue,
or participate in any plans or programs providing, any compensation or benefits
solely in respect of service as a member of the Board or the board of directors
of any affiliate of the Company.
 
(b)           Without limitation to Section 1(a),  you will remain an employee
of the Company until the Employment Termination Date (the period between your
Officer Termination Date and your Employment Termination Date, your “Employment
Period”).  During your Employment Period, (i) you will continue to devote your
full business time and attention to such duties as an employee of the Company as
the Board (or its designee) will reasonably determine, which duties are
currently expected to include assisting in the transition of your
responsibilities as Chief Executive Officer to the new Chief Executive Officer
of the Company and providing assistance with field distribution (including any
existing significant projects) and home office management staff, (ii) you will
not be an executive or officer of the Company, no other employee of the Company
will report to you and you will only have such authorities as are specifically
assigned to you by the Board (or its designee), and (iii) you will continue to
receive your current base salary and participate in all plans and programs
provided by the Company to its other full-time employees.  On your Employment
Termination Date, you will cease to be an employee of the Company or any of its
affiliates, and will cease to earn or accrue, or participate in any plans or
programs providing, any employee compensation or benefits.
 
(c)           No later than five days after the date on which the Release (as
defined below) becomes effective and irrevocable pursuant to Section 3(d), the
Company will pay you a lump-sum cash severance payment in an amount equal to
$2,608,000.
 
(d)           On December 15, 2010, the Company will pay you a lump-sum payment
of $525,000 in satisfaction of the Annual Incentive Bonus Plan for 2010 (the
“AIB Bonus”), provided that you (i) remained employed in good standing with the
Company throughout your Employment Period and (ii) have not materially breached
your obligations under Section 4 of this Agreement; provided, however, that in
the event of an alleged breach, you will be provided with (A) written notice of
such alleged breach within 10 days of any director or executive officer of the
Company gaining actual knowledge of such alleged breach and (B) a 10-day
opportunity to cure such breach (in the event such breach is curable).  In the
event that you materially breach your obligations under Section 4 of this
Agreement prior to the payment of the AIB Bonus but such breach is not
discovered until after such payment is made, you will promptly repay such amount
to the Company upon demand.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(e)           On the date on which the Release becomes effective and irrevocable
pursuant to Section 3(d), all the shares of restricted stock awarded to you
under the Company’s Equity Plan will vest and cease to be subject to all
existing risks of forfeiture (the “Accelerated Shares”).  Accordingly, the
Company will withhold such number of shares as necessary to satisfy all
withholding obligations under applicable Federal, state and local income tax law
and pay the value of such withheld shares over to the applicable taxing
authorities.  The remaining Accelerated Shares will not be delivered to you, and
you will have no right to transfer, encumber or dispose of such remaining
Accelerated Shares, until February 28, 2011.  On February 28, 2011, the Company
will deliver such remaining Accelerated Shares to you without restriction,
provided that you (i) remained employed in good standing with the Company
throughout your Employment Period and (ii) have not materially breached your
obligations under Section 4 of this Agreement; provided, however, that in the
event of an alleged breach, you will be provided with (A) written notice of such
alleged breach within 10 days of any director or executive officer of the
Company gaining actual knowledge of such alleged breach and (B) a 10-day
opportunity to cure such breach (in the event such breach is curable).  In the
event the conditions described in clause (i) or (ii) above are not satisfied,
such remaining Accelerated Shares will be forfeited to the Company without any
payment to you.  In the event that you materially breach your obligations under
Section 4 of this Agreement prior to the delivery of the Accelerated Shares but
such breach is not discovered until after such delivery is made, you will
promptly return such Accelerated Shares (or cash having a value equivalent
thereto) to the Company upon demand.
 
(f)           On your Officer Termination Date, all Performance Shares granted
to you under the Company’s Performance Share Plan will be forfeited and you will
receive no payment in respect thereof.
 
(g)           Following your Employment Termination Date, you will retain any
earned and vested retirement benefits under the Company’s 401(k) plan and will
be eligible for benefit continuation under certain of the Company’s health care
plans as required under the Consolidated Omnibus Reconciliation Act of 1985, as
amended (“COBRA”).
 
(h)           If you elect to continue your health care plan coverage under
COBRA, the Company will pay all premiums required for such coverage through
December 31, 2010, provided that you remain eligible for such coverage under
COBRA. Thereafter, you may obtain such coverage by paying the applicable
premiums as provided under COBRA.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(i)           The Company will reimburse you for your reasonable legal fees (not
to exceed $10,000) in connection with the negotiation of this Agreement.
 
(j)           In the event of your death or disability (as defined in Section
409A of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder (“Section 409A”)) prior to payment or receipt of the
payments and benefits set forth in this Section 1, the Company will pay or
deliver, as applicable, to you or your estate or legal representative such
payments and benefits, unless such payments and benefits were earlier forfeited
pursuant to Section 1.
 
2.      Consulting Appointment.
 
(a)           The Company hereby agrees to retain you, and you hereby agree to
serve, as a consultant to the Company, on the terms and conditions set forth in
this Agreement, during the period beginning July 1, 2010 and ending June 30,
2011 (the “Consulting Period”).  During the Consulting Period, you will, at the
direction of the Board (or its designee), provide your expertise, advice and
assistance on such projects as reasonably requested by the Board (or its
designee), not to exceed 20 hours per month (the “Consulting Services”), subject
to reasonable notice by the Company to you of the request to provide such
Consulting Services.
 
(b)           In consideration of your provision of the Consulting Services, the
Company will pay you a retainer of $20,000 per month of the Consulting Period,
payable in arrears on the 15th day of each month (the “Consulting Retainer”).
 
(c)           In order to facilitate your provision of the Consulting Services,
during the Consulting Period, the Company will make available to you, at the
Company’s expense, reasonable office space and administrative support, which may
be provided outside of the Company’s offices.
 
(d)           In the event you have materially breached your obligations under
this Agreement prior to the end of the Consulting Period, the Consulting Period
will terminate; provided, however, that in the event of an alleged breach, you
will be provided with (A) written notice of such alleged breach within 10 days
of any director or executive officer of the Company gaining actual knowledge of
such alleged breach and (B) a 10-day opportunity to cure such breach (in the
event such breach is curable).  You will only receive payment of the Consulting
Retainer earned through such termination date and thereafter will no longer be
provided the office space and administrative services described in Section
2(c).  In the event you materially breach your obligations under Section 4 of
this Agreement, you will only receive payment of the Consulting Retainer earned
through the date of such material breach, and if such breach is not discovered
until after the payment of any Consulting Retainer with respect to the period
following such material breach, you will promptly return to the Company upon
demand any Consulting Retainer earned and paid after the date of such material
breach.
 
(e)           (i)           You will provide the Consulting Services as an
independent contractor of the Company.  During the Consulting Period, you will
not be an employee of the Company and neither you nor the Company will engage in
any actions that would cause you to be considered an employee of the
Company.  You will not be entitled to participate in any employee benefit plans
or other benefits or conditions of employment available to active employees of
the Company.  You will have no authority to act as an agent of the Company,
except on authority expressly so delegated to you by the Board (or its
designee), and you will not represent to the contrary to any person.  You will
only consult, render advice, and perform such other Consulting Services as
directed by the Board (or its designee)  or as are necessary to achieve the
results specified by the Board (or its designee).  You will not direct the work
of any employee of the Company without the consent of the Board (or its
designee) or make any management decisions, or undertake to commit the Company
to any course of action in relation to third persons.  The provisions of this
Section 2 will not be construed in any way as a contract of employment with the
Company.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(ii)           It is intended that the Consulting Retainer paid hereunder will
constitute revenue to you.  To the extent consistent with applicable law, the
Company will not withhold any amounts therefrom as Federal income tax
withholding from wages or as employee contributions under the Federal Insurance
Contributions Act or any other state or federal laws.  You will be solely
responsible for the withholding or payment of any Federal, state or local income
or payroll taxes and you agree to hold the Company, its officers, directors and
employees harmless from any liabilities arising from the failure to withhold or
pay such amounts.
 
3.      Release.
 
(a)           You agree to release and discharge the Company, its subsidiaries,
affiliates, agents, directors, officers, employees and representatives, and the
successors, predecessors and assigns of each of the foregoing, and all persons
acting by, through, under or in concert with the Company, its affiliates or
subsidiaries (collectively referred to as the “Released Parties”), from any and
all causes of action, claims, counterclaims, demands, suits, judgments, debts,
liabilities, obligations, promises, agreements, controversies, damages, expenses
and rights to indemnification (except as provided below in Section 3(b)), known
or unknown, which you ever had, now have or hereafter can, will or may have,
against the Released Parties, whether arising under any contract or agreement,
by operation of law or otherwise, existing or arising from any acts or events
occurring or failing to occur or alleged to have occurred or to have failed to
occur or any conditions existing or alleged to have existed, in each case, on or
prior to the date of this Agreement (such release and discharge, the
“Release”).  The claims you release include, but are not limited to, claims that
the Released Parties:  (i) discriminated against you on the basis of your race,
color, sex (including claims of sexual harassment), national origin, ancestry,
disability, religion, sexual orientation, marital status, parental status,
veteran status, source of income, entitlement to benefits, union activities, age
or any other claim or right you may have under the Age Discrimination in
Employment Act (“ADEA”), or any other status protected by Federal, state or
local laws, constitutions, regulations, ordinances or executive orders; (ii)
violated any other Federal, state or local employment statute, such as the
Employee Retirement Income Security Act of 1974, as amended, which, among other
things, protects employee benefits; the Fair Labor Standards Act, which
regulates wage and hour matters; the Family and Medical Leave Act, which
requires employers to provide leaves of absence under certain circumstances;
Title VII of the Civil Rights Act of 1964; the Americans With Disabilities Act;
the Rehabilitation Act; Occupational Safety and Health Act; and any other laws
relating to employment; (iii) violated the Released Parties’ personnel policies,
handbooks, any covenant of good faith and fair dealing, or any contract of
employment between you and any of the Released Parties; (iv) violated public
policy or common law, including claims for personal injury, invasion of privacy,
retaliatory discharge, hostile work environment, negligent hiring, retention or
supervision, defamation, intentional or negligent infliction of emotional
distress or mental anguish, intentional interference with contract, negligence,
detrimental reliance, loss of consortium to you or any member of your family or
promissory estoppel; (v) are in any way obligated for any reason to pay your
damages, expenses, litigation costs (including attorneys’ fees), bonuses,
commissions, disability benefits, compensatory damages, punitive damages or
interest; or (vi) are in any way obligated to provide you any compensation or
benefits pursuant to any contract or any of the Company’s plans, programs,
policies or arrangements.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
For the purpose of giving a full and complete release, you understand and agree
that this Release includes all claims that you may now have but do not know or
suspect to exist in your favor against the Released Parties, and that, except as
set forth in Section 3(b) below, this Release extinguishes those claims.
 
(b)           In no event will this Release prohibit you from making or
asserting (i) any claim or right under state workers’ compensation or
unemployment laws, or (ii) any claim or right which by law cannot be
waived.  Furthermore, you do not release the Related Parties from your right to
enforce this Agreement.  You waive, however, the right to recover money if any
Federal, state or local government agency pursues a claim on your behalf or on
behalf of a class to which you may belong that arises out of or relates to your
employment or separation from employment.  Moreover, you will continue to be
indemnified for your actions taken while employed by the Company to the same
extent as other then-current or former directors and officers of the Company
under the Company’s Certificate of Incorporation and Bylaws and the Director and
Officer Indemnification Agreement between you and the Company (or any successor
thereto), and you will continue to be covered by the Company’s directors and
officers liability insurance policy as in effect from time to time to the same
extent as other then-current or former directors and officers of the Company,
each subject to the requirements of the laws of the State of Delaware.
 
(c)           You affirm that you have not filed, have not caused to be filed
and are not presently party to, any lawsuit or arbitration against any Released
Party in any forum.  You agree not to sue any of the Released Parties or become
a party to a lawsuit on the basis of any claims of any type to date that arise
out of any aspect of your employment or separation from employment.  You
understand that this is an affirmative promise by you not to sue any of the
Released Parties, which is in addition to the Release.  However, nothing in this
Agreement affects your right to challenge the validity of the Release under
ADEA.  If you breach this Agreement by suing any of the Released Parties in
violation of this covenant not to sue, you understand that the Released Parties
will be entitled to apply for and receive an injunction to restrain any
violation of this Section 3(c).
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(d)           You affirm that you have fully reviewed the terms of this
Agreement, affirm that you understand its terms, and state that you are entering
into this Agreement knowingly, voluntarily, and in full settlement of all claims
which existed in the past or which currently exist, that arise out of your
employment with the Company or your separation from employment.  You acknowledge
(i) that you have had sufficient time to consider this Release thoroughly, (ii)
that you have consulted with an attorney before you signed below and (iii) that
the Company did not improperly encourage you to sign through fraud,
misrepresentation or a threat to withdraw before you had sufficient time to
consider this Release.  You understand that you may revoke this Release within
seven (7) days after you sign it, or if later, within seven (7) days after your
Officer Termination Date.  Your revocation must be in writing and submitted
within the seven (7) day period to the Company in accordance with Section
8(b).  If you do not revoke this Release within the seven (7) day period, it
becomes effective and irrevocable.  You further understand that if you revoke
this Release, you will not be eligible to receive the payments and benefits
described in Section 1 (other than Section 1(g)), your Employment Period will be
terminated as if the Employment Termination Date were the date of such
revocation, you will not be retained as a consultant pursuant to Section 2 and
the Company will cease to have any obligations toward you under this Agreement;
provided, that the remainder of this Agreement will remain in full force and
effect.  Payments and benefits described in Section 1 (other than Section 1(b)
and 1(g)) will commence after the end of the seven (7) day period so long as you
have not revoked the Release.
 
4.      Restrictive Covenants.
 
(a)           (i)           You will not directly or indirectly (including
through related entities), whether in writing or orally, criticize, denigrate or
disparage the Company, its affiliates or their respective businesses,
predecessors and successors, or any of the current or former directors,
officers, employees, shareholders, partners, members, agents or representatives
of any of the foregoing, or otherwise publish (whether in writing or orally)
statements that tend to portray any of the aforementioned parties in an
unfavorable light; provided that this provision will not restrict (A) your
ability to make truthful statements in good faith in response to any
governmental inquiry or request for information or otherwise when required by
legal process to do so or (B) your ability to make a public response to any
public statement by the Company’s directors or executive officers that violates
Section 4(a)(ii).
 
(ii)           The Company will use commercially reasonable efforts to cause its
directors and executive officers to not directly or indirectly (including
through related entities), whether in writing or orally, criticize, denigrate or
disparage you, or otherwise publish (whether in writing or orally) statements
that tend to portray you in an unfavorable light; provided that this provision
will not restrict (A) the ability of the Company or its directors and executive
officers to make truthful statements in good faith in response to any
governmental inquiry or request for information or otherwise when required by
legal process to do so or (B) the ability of the Company’s directors and
executive officers to make a public response to any public statement by you that
violates Section 4(a)(i).
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
(b)           You expressly covenant that all rights in inventions, patents,
trade marks, service marks, design rights (whether registrable or otherwise),
trade and business names, copyrights (including rights in computer software),
and all rights or terms of protection of a similar nature or having equivalent
or similar effect to any of these that may subsist anywhere in the world
relating in any way to the business activities (or incidental to the use of
Company time or property) of the Company or its affiliates which may have been
or will be discovered, invented, improved or developed by you during your
employment with or provision of Consulting Services to the Company or any of its
affiliates, whether during regular office hours or otherwise and whosesoever
discovered, invented, improved or developed will be the exclusive and sole
property of the Company and its affiliates.  You undertake to disclose promptly
to the Company and hereby assign to the Company without further compensation,
all rights, title and interest in the said discoveries, inventions, improvements
and developments whether conceived and developed solely by you or jointly with
others and will on the request of the Company execute all documents and do all
such things as may be requested by the Company or its affiliates to confirm or
perfect the rights, title and interest in such property, provided that the
Company will bear all costs and expenses associated therewith.
 
(c)           (i)           You acknowledge that the Confidential Information
(as defined below) you obtained while employed by or providing the Consulting
Services to the Company and its affiliates, whether before or after the date of
this Agreement, is the property of the Company or its affiliates, as
applicable.  Therefore, you agree that you will not disclose to any unauthorized
person or use for your own purposes any Confidential Information without the
prior written consent of the Company, unless and to the extent that the
aforementioned matters (A) become generally known to and available for use by
the public other than as a result of your acts or omissions in violation of this
Agreement or (B) were within your possession prior to its being obtained in the
course of your employment by or provision of the Consulting Services to the
Company and its affiliates.  Notwithstanding the foregoing, if you receive a
request to disclose Confidential Information pursuant to a deposition,
interrogatories, request for information or documents in legal proceedings,
subpoena, civil investigative demand, governmental or regulatory process or
similar process, (A) you will promptly notify the Company in writing and consult
with and assist the Company in seeking a protective order or request for other
appropriate remedy, (B) in the event that such protective order or remedy is not
obtained, or if the Company waives compliance with the terms hereof, you will
disclose only that portion of such Confidential Information that, in the written
opinion of your legal counsel, is legally required to be disclosed and will
exercise your best efforts to assure that confidential treatment will be
accorded to such Confidential Information by the receiving person and (C) the
Company will be given an opportunity to review such Confidential Information
prior to disclosure thereof.
 
(ii)           For purposes of this Agreement, “Confidential Information” means
information, observations and data concerning the business or affairs of the
Company and its affiliates, including all business information (whether or not
in written form) which relates to the Company and its affiliates, or their
directors, officers, employees, customers, suppliers or contractors or any other
third parties in respect of which the Company or its affiliates has a business
relationship or owes a duty of confidentiality, or their respective businesses
or products, and which is not known to the public generally other than as a
result of your breach of this Agreement, including:  technical information or
reports, trade secrets, operating instructions, training manuals, customer
lists, customer buying records and habits, product sales records and documents,
and product development, marketing and sales strategies, market surveys,
marketing plans, profitability analyses, product cost, long-range plans,
information relating to pricing, competitive strategies and new product
development, information relating to any forms of compensation or other
personnel-related information, contracts, and supplier lists.  Confidential
Information will not include such information known to you prior to your
employment by the Company or its affiliates or information rightfully obtained
from a third party (other than pursuant to a breach by you of this Agreement).
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
(d)           You acknowledge that all notes, memoranda, specifications,
devices, formulas, records, files, lists, drawings, documents, models,
equipment, property, computers, software or intellectual property relating to
the Company’s businesses (including prospective investments and acquisitions) in
whatever form (including electronic), and all copies thereof, that you received
or created while employed by or providing the Consulting Services to the Company
(including confidential information of the Company and third parties to which
the Company owes a duty of confidentiality) are and will remain the property of
the Company, and upon the request of the Company, you will immediately return
such property to the Company.  You further agree that any property situated on
the premises of, and owned by, the Company or its affiliates (including, for the
avoidance of doubt, the office space described in Section 2(c)), including disks
and other storage media, filing cabinets or other work areas, is subject to
inspection by the Company’s personnel at any time with or without notice.
 
(e)           You agree that, during the term of your employment with the
Company and for one year thereafter, you will not, directly or indirectly,
without the prior written consent of the Company, (i) solicit, recruit or hire
any employee of the Company or any of its affiliates, or any consultant or
advisor who is engaged by the Company or any of its affiliates, in each case,
who was an employee, consultant or advisor of the Company or any of its
affiliates at any time during the period commencing on the date that is six
months prior to the Employment Termination Date and ending on the Employment
Termination Date (the “Lookback Period”); (ii) solicit or encourage any employee
of the Company or any of its affiliates, or any consultant or advisor who is
engaged by the Company or any of its affiliates, in each case, who was an
employee, consultant or advisor of the Company or any of its affiliates at any
time during the Lookback Period, to leave the employment of or engagement with
the Company or any of its affiliates; and (iii) intentionally interfere with the
relationship of the Company or any of its affiliates with any person who is or
who at any time during the Lookback Period was employed by the Company or any of
its affiliates, or is or was during the Lookback Period a consultant or advisor
of the Company or any of its affiliates.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(f)           You agree that, during the term of your employment with the
Company and for one year thereafter, you will not directly or indirectly provide
services, whether as principal or as agent, director, officer, employee,
consultant, shareholder, investor or otherwise, alone or in association with any
other person, corporation or other entity, to any business, person or entity
that is substantially in competition at such time with the Company; provided,
however, that the foregoing covenant will not be deemed breached (i) as a result
of your passive ownership of less than an aggregate of 5% of any class of
securities of an entity engaged, directly or indirectly, in such competition or
(ii) if you provide services to a business or entity that engages in competition
with the Company but only to the extent that you provide services solely to a
segment, division, entity or subgroup of such business or entity that is not in
competition with the Company and you have no direct involvement with any
competitive business.
 
(g)           You agree that, upon reasonable notice and without the necessity
of the Company obtaining a subpoena or court order, you will provide reasonable
cooperation in connection with any suit, action or proceeding (or any appeal
from any suit, action or proceeding), and any investigation or defense of any
claims asserted against any Released Parties, which relates to events occurring
during your employment with or provision of Consulting Services to the Company
and its affiliates as to which you may have relevant information (including
furnishing relevant information and materials to the Company or its designee or
providing testimony at depositions and at trial).
 
(h)           You acknowledge that your services to the Company were of a unique
character that gives them a special value to the Company.  You further recognize
that any violation of the restrictive covenants set forth in this Section 4 may
give rise to losses or damages for which the Company cannot be reasonably or
adequately compensated in an action at law and that such violation may result in
irreparable and continuing harm to the Company.  Accordingly, you agree that, in
addition to any other remedy that the Company may have at law or in equity, the
Company will be entitled to injunctive relief to restrain any violation by you
of the restrictions set forth in this Section 4.  In addition, the Company
recognizes that any violation of the restrictions set forth in this Section 4
may give rise to losses or damages for which you cannot be reasonably or
adequately compensated in an action at law and that such violation may result in
irreparable and continuing harm to you.  Accordingly, the Company agrees that,
in addition to any other remedy that you may have at law or in equity, you will
be entitled to injunctive relief to restrain any violation by the Company of the
restrictions set forth in this Section 4.
 
(i)           You acknowledge that the limitations and obligations contained in
this Section 4 are, individually and in the aggregate, reasonable and properly
required by the Company and that in the event that any such limitations are
found to be unreasonable and unenforceable, you will submit to such limitations
or obligations in such form as the applicable court will determine.  You agree
that you will not challenge or contest the reasonableness, validity or
enforceability of any such limitations and obligations.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
5.      Binding Effect.  This Agreement is assignable only by the Company, will
inure to the benefit of the Company’s assigns, successors, affiliates and
Released Parties, and is binding on the parties, their representatives, agents
and assigns, and as to you, your spouse, heirs, legatees, administrators and
personal representatives.
 
6.      Complete Agreement; Severability.  This Agreement is the exclusive and
complete agreement between you and the Company relating to the subject matter of
this Agreement.  No amendment of this Agreement will be binding unless in
writing and signed by you and the Company.  The parties acknowledge and agree
that if any provision of this Agreement is found, held or deemed by a court of
competent jurisdiction to be void, unlawful or unenforceable under any
controlling law, the rest of this Agreement will continue in full force and
effect.  Additionally, a court of competent jurisdiction is authorized to modify
any portion of this Agreement that is overbroad, to make such portion
enforceable.
 
7.      Governing Law; Taxes.  To the extent not preempted by United States
Federal law, the validity, interpretation, and performance of this Agreement in
all respects will be governed by the laws of the State of New York without
regard to principles of conflicts of law.  All payments or benefits provided
hereunder will be subject to applicable tax deductions and withholdings.
 
8.      Jurisdiction and Venue.  You and the Company each:
 
(a)           irrevocably submit to the exclusive jurisdiction of (i) the United
States District Court for the Southern District of New York and (ii) the Supreme
Court of the State of New York, New York County, for the purposes of any
proceeding that arises out of this Agreement or your separation from employment
with the Company;
 
(b)           agree that, to the fullest extent permitted by applicable law,
service of any process, summons, notice or document will be effective service of
process for any proceeding with respect to any matters to which you or the
Company has submitted to jurisdiction in this Section 8 if delivered by
registered mail to (i) in the case of the Company, General Counsel, Symetra
Financial Corporation, 777 108th Avenue NE, Suite 1200, Bellevue, Washington
980004-5135, and (ii) in your case, at the most recent address on file with the
Company; and
 
(c)           irrevocably and unconditionally waive any objection to the laying
of venue of any proceeding arising out of this Agreement or your separation from
employment with the Company in (i) the United States District Court for the
Southern District of New York and (ii) the Supreme Court of the State of New
York, New York County, and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such proceeding
brought in any such court has been brought in an inconvenient forum.
 
9.      Waiver of Jury Trial.  Each party hereto hereby waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect of any suit, action or proceeding arising out of or relating to this
Agreement.  Each party hereto (i) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
party would not, in the event of any action, suit or proceeding, seek to enforce
the foregoing waiver and (ii) acknowledges that it and the other parties hereto
have been induced to enter into this Agreement by, among other things, the
mutual waiver and certifications in this Section 9.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
10.      Section 409A.
 
(a)           It is intended that the provisions of this Agreement comply with
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder, and all provisions of this Agreement shall
be construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.
 
(b)           Neither you nor any of your creditors or beneficiaries shall have
the right to subject any deferred compensation (within the meaning of Section
409A) payable under this Agreement to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment.  Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to you or for your benefit under this Agreement may not be
reduced by, or offset against, any amount owing by you to the Company or any of
its affiliates.
 
(c)           Except as specifically permitted by Section 409A, the benefits and
reimbursements provided to you under this Agreement during any calendar year
shall not affect the benefits and reimbursements to be provided to you under the
relevant section of this Agreement in any other calendar year, and the right to
such benefits, perquisites and reimbursements cannot be liquidated or exchanged
for any other benefit and shall be provided in accordance with Treas. Reg.
Section 1.409A-3(i)(1)(iv) or any successor thereto.  Further, in the case of
reimbursement payments, such payments shall be made to you on or before the last
day of the calendar year following the calendar year in which the underlying
fee, cost or expense is incurred.
 
(d)           You agree to be solely responsible and liable for the satisfaction
of all taxes and penalties that may be imposed on you or for your account in
connection with this Agreement (including any taxes and penalties under Section
409A), and neither the Company nor any of its affiliates shall have any
obligation to indemnify or otherwise hold you harmless from any or all such
taxes or penalties.  The Company makes no representations concerning the tax
consequences of your participation in this Agreement under Section 409A or any
other Federal, state or local tax law.  Your tax consequences will depend, in
part, upon the application of relevant tax law, including Section 409A, to the
relevant facts and circumstances.
 
11.      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which
together will constitute one and the same Agreement.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
12.      Effective Date.  This Agreement is effective upon its execution by the
parties hereto.
 
 
 
 
 
 
 
 


 
12

--------------------------------------------------------------------------------

 
 
 
SYMETRA FINANCIAL
CORPORATION
 
By
/s/ George C. Pagos
Its
Senior Vice President
   





Accepted and agreed as of the date first above written:
 
   
by
/s/ Randall H. Talbot
 
Randall H. Talbot
 
Date:  6/7/10




13